Citation Nr: 0914601	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) from June 
14, 2002 to February 7, 2007 
 
2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from February 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
November 1971.  He served in Vietnam.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office in Cleveland, Ohio 
that granted service connection for PTSD, evaluated as 10 
percent disabling from June 14, 2002.  The veteran appealed 
for a higher initial disability evaluation.  Therefore, 
analysis of this issue requires consideration of the rating 
to be assigned effective from the date of award of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the appeal, the 10 percent rating for 
PTSD was increased to 50 percent, effective from February 8, 
2007.

The appellant was afforded a personal hearing at the RO in 
July 2004, and in April 2006 before the undersigned Veterans 
Law Judge sitting at St. Petersburg, Florida.  The 
transcripts are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability rating and 
warrant a higher rating.  

Review of the record discloses that the Veteran was last 
examined for compensation and pension purposes in February 
2007.  The examiner noted that the appellant had been seen in 
the VA outpatient clinic from 2003 to July 2006, and 
specifically referenced a psychoneurological assessment that 
had been performed at the request of his primary care 
provider.  This report may be significant in adjudication of 
the Veteran's claim but is not of record.  The claims folder 
contains no VA outpatient clinical data after April 12, 2005.  
Therefore, VA clinical records dating from April 13, 2005 
should be requested and associated with the claims folder. 
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The February 2007 VA examiner indicated that the Veteran had 
begun to seek treatment at a Vet Center two months before.  
Subsequently received from the Dayton [Ohio] Vet Center was 
an April 2007 report in which it was reported that the 
appellant had established treatment from November 2006 and 
was seen on a weekly basis.  No ensuing Vet Center clinical 
data have been received.  The Veteran has submitted an 
authorization to retrieve records from that facility.  
Therefore, Vet Center clinical records dating from May 2007 
should also be requested and associated with the claims 
folder.

As noted previously, the appellant was last examined for VA 
compensation purposes in February 2007.  The Board finds that 
given the length of time since the last VA examination and 
clinical evidence indicating continuing treatment for 
psychiatric disability, a current examination is in order to 
ascertain the current degree of service-connected PTSD. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted and conducting a thorough and contemporaneous 
medical examination, including a medical opinion which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008), and the Court's holdings 
and the relevant criteria in 
Vazquez- Flores v. Peake, 22 
Vet.App. 37 (2008) and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002) are fully met and 
satisfied.

2.  Using authorization already of 
record, the Veteran's records from 
the Dayton Vet Center should be 
requested and associated with the 
claims folder.

3.  All VA outpatient records 
dating from April 13, 2005 should 
be requested and associated with 
the claims folder, to include the 
June 2006 neuropsychological 
report referenced above.

4.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for examination by a VA 
psychiatrist to ascertain the 
status of current psychiatric 
disability.  All necessary tests 
and studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to service-connected 
PTSD.  The claims file and a copy 
of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained. 

The examiner should provide a full 
multi-axial evaluation, to include 
the assignment of a numerical 
score on the GAF scale.  An 
explanation of the significance of 
the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner should be 
asked to address the specific 
criteria for rating psychiatric 
disorders and identify those 
criteria met by the veteran, to 
include whether the appellant has 
deficiencies in each of the 
following areas: work, school, 
family relations, judgment, 
thinking, and mood.

The examination findings should be 
presented in a typewritten 
narrative report.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

